Title: General Orders, 1 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 1st 1776.
Paris.Reading.


It is with great concern, the General understands, that Jealousies &c: are arisen among the troops from the different Provinces, of reflections frequently thrown out, which can only tend to irritate each other, and injure the noble cause in which we are engaged, and which we ought to support with one hand and one heart. The General most earnestly entreats the officers, and soldiers, to consider the consequences; that they can no way assist our cruel enemies more effectually, than making division among ourselves; That the Honor and Success of the army, and the safety of our bleeding Country, depends upon harmony and good agreement with each other; That the Provinces are all United to oppose the common enemy, and all distinctions sunk in the name of an American; to make this honorable, and preserve the Liberty of our Country, ought to be our only emulation, and he will be the best Soldier, and the best Patriot, who contributes most to this glorious work, whatever his Station, or from whatever part of the Continent, he may come: Let all distinctions of Nations, Countries, and Provinces, therefore be lost in the generous contest, who shall behave with the most Courage against the enemy, and the most kindness and good humour to each other—If there are any officers, or soldiers, so lost to virtue and a love of their Country as to continue in such

practices after this order; The General assures them, and is directed by Congress to declare, to the whole Army, that such persons shall be severely punished and dismissed the service with disgrace.
